11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Estate of Hesterine Wimberly, Deceased
No. 11-03-00303-CV -- Appeal from Jefferson County
 
            Appellant has filed in this court a notice of dismissal.  Appellant stated that all the issues are
now moot.  TEX.R.APP.P. 42.1.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
November 13, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.